EXHIBIT 10.2 [form8-k.htm]
 
EMPLOYMENT AGREEMENT
 
This Employment Agreement (the “Agreement”) is entered into as of September 29,
2011, by and between George Nash (the “Employee”) and URS E&C Holdings, Inc., a
Delaware corporation (the “Company”).
 
1. Term of Employment.
 
(a) Basic Rule.  The Company agrees to employ the Employee, and the Employee
agrees to remain in employment with the Company, from the date hereof until the
date on which the Employee’s employment terminates pursuant to Subsection (b),
(c), (d), (e) or (f) below.
 
(b) Termination by Company without Cause.  The Company may terminate the
Employee’s employment at any time without Cause (as defined below) and for any
reason or no reason whatsoever by giving the Employee thirty (30) days’ advance
notice in writing.
 
(c) Termination by Company for Cause.  The Company may terminate the Employee’s
employment at any time for Cause.  For all purposes under this Agreement,
“Cause” shall mean:
 
(i) A willful failure or omission of the Employee to substantially perform his
duties hereunder, other than as a result of the death or Disability (as defined
below) of the Employee;
 
(ii) A willful act by the Employee that constitutes gross misconduct or fraud;
 
(iii) The Employee’s conviction of, or plea of “guilty” or “no contest” to, a
felony, or any misdemeanor involving dishonesty;
 
(iv) The Employee’s disobedience of orders or directives of the Chief Executive
Officer (the “Chief Executive Officer”) of URS Corporation, a Delaware
corporation (“URS Delaware”), or his designee, or of the Board of Directors of
URS Delaware, or a duly appointed committee thereof (collectively, the “Board”);
or
 
(v) The Employee’s breach of any agreement with the Company.
 
(d) Resignation by Employee.  The Employee may terminate his employment by
giving the Company thirty (30) days’ advance notice in writing.
 
(e) Death of Employee.  The Employee’s employment shall terminate automatically
and immediately in the event of his death.
 
(f) Disability.  Subject to applicable law, the Company may terminate the
Employee’s employment due to Disability by giving the Employee thirty (30) days’
advance notice in writing.  For all purposes under this Agreement, “Disability”
shall mean that, as determined by the Company in its sole discretion, the
Employee, at the time the notice is given, has performed none of his duties
under this Agreement for a period of not less than one hundred eighty (180)
consecutive days as a result of his incapacity due to physical or mental
illness. In the event the Employee resumes the performance of substantially all
of his duties hereunder before termination of his active employment under this
Section 1(f) becomes effective, the notice of termination shall automatically be
deemed to have been revoked.
 
(g) Rights upon Termination.  Except as expressly provided in Section 6, upon
the termination of the Employee’s employment pursuant to this Section 1, the
Employee shall only be entitled to the compensation, benefits and reimbursements
described in Sections 3, 4 and 5 for the period preceding the effective date of
the termination, which shall include all accrued and unused vacation.  The
payments under this Agreement shall fully discharge all responsibilities of the
Company, URS Delaware and their respective parent, subsidiary and affiliated
corporations and related entities (collectively, “URS” and, individually, a “URS
Entity”) to the Employee.
 

 
i

--------------------------------------------------------------------------------

 

(h) Employment by Affiliate.  The employment of the Employee shall not be
considered to have terminated for purposes of this Agreement if the Employee is
employed by any URS Entity.
 
(i) Termination of Agreement.  This Agreement shall terminate upon the earlier
of: (i) the date when all obligations of the parties hereunder have been
satisfied; or (ii) five (5) years after entering into this Agreement.
 
2. Duties and Scope of Employment.
 
(a) Position.  The Company agrees to employ the Employee in an executive
position for the term of his employment under this Agreement.  The Employee
shall report to the President of the Energy & Construction business of URS or
his designee, and shall serve in such positions on behalf of URS and perform
such duties consistent with an executive position for URS as may be required by
the President of the Energy & Construction business of URS or his designee. It
is anticipated that the Employee’s duties will require him to travel frequently
and extensively.  If the principal office to which the Employee is assigned is
changed by the Company, the Company shall reimburse reasonable relocation
expenses of the Employee in accordance with generally applicable policies of the
Company.
 
(b) Obligations.  During the term of his employment under this Agreement, the
Employee shall devote his full business efforts and time to URS and shall not
render services to any other person or entity without the prior written consent
of the Chief Executive Officer or his designee.  The foregoing, however, shall
not preclude the Employee from (i) engaging in appropriate civic, charitable or
religious activities, (ii) devoting a reasonable amount of time to private
investments that do not interfere or conflict with his responsibilities to the
Company or (iii) serving on the boards of directors of other companies provided
that prior written approval for such service is obtained from the Chief
Executive Officer or his designee and that such service does not interfere or
conflict with his responsibilities to the Company.
 
(c) Resignation from Other Positions.  Immediately upon request by the Company,
before or after the termination of the employment of the Employee, he shall
resign from any and all positions he holds as director, officer, trustee,
nominee, agent for service of process, attorney-in-fact or similar position with
respect to any URS Entity, and shall execute, verify, acknowledge, swear to and
deliver any documents and instruments reasonably requested by the Company or
required to reflect such resignation.
 
3. Base Compensation and Target Bonus.
 
During the term of his employment under this Agreement, the Company agrees to
pay the Employee as compensation for his services a base salary at an annual
rate of Four Hundred Fifty Five Thousand Dollars ($455,000), or at such higher
rate as the Company may determine from time to time.  Such salary shall be
payable in accordance with the Company’s standard payroll procedures.  (The
annual rate of compensation specified in this Section 3, as increased by the
Company from time to time, is referred to in this Agreement as “Base
Compensation.”)  In addition, during the term of his employment under this
Agreement, the Company agrees that the Employee shall participate in the
Company’s annual bonus plan with a target bonus percentage of at least One
Hundred percent (100%) of Base Compensation.  (The annual target bonus
percentage specified in this Section 3, as increased by the Company from time to
time, in its sole discretion, is referred to in this Agreement as “Annual Target
Bonus.”)
 
4. Employee Benefits, Incentive Compensation, and Other Compensation Plans and
Programs.
 
During the term of his employment under this Agreement, the Employee shall be
eligible to participate in the employee benefit plans, equity-based incentive
and compensation plans, and other executive incentive and compensation programs
maintained with respect to employees of the Company, subject in each case to (i)
the generally applicable terms and conditions of the applicable plan or program
and to the determinations of the Board or other person administering such plan
or program, (ii) determinations by URS, the Board or any such person as to
whether and to what extent the Employee shall so participate or cease to
participate, as such determinations are indicated in writing and (iii)
amendment, modification or termination of any such plan or program in the sole
and absolute discretion of URS.
 

 
ii

--------------------------------------------------------------------------------

 

5. Business Expenses.
 
In accordance with the Company’s generally applicable policies, (i) during the
term of his employment under this Agreement, the Employee shall be authorized to
incur necessary and reasonable travel, entertainment and other business expenses
in connection with his duties hereunder, and (ii) the Company shall reimburse
the Employee for such expenses upon presentation of an itemized account and
appropriate supporting documentation.
 
6. Termination of Employment.
 
(a) Severance Payment and Severance Benefits.  In the event that, during the
term of the Employee’s employment under this Agreement, the Company terminates
the Employee’s employment for any reason other than Cause or Disability or the
Employee voluntarily resigns his employment for Good Reason within one (1) month
of the occurrence of the event constituting Good Reason and such termination of
employment constitutes a “Separation from Service” (as such term is defined in
Treasury Regulation Section 1.409A-1(h)), then:
 
(i) The Company shall pay an amount (“Severance Payment”) in a lump sum equal to
one hundred percent (100%) of the Employee’s Base Compensation as in effect on
the date of employment termination.  The Severance Payment shall be paid not
more than five (5) business days following the effective date of the Employee’s
release as described in Section 7 below; provided, however, that if the Employee
is a “specified employee” within the meaning of Section 409A(a)(2)(B)(i) of the
Code at the time of his separation from service with the Company, the Severance
Payment shall be made in a lump sum on the date that is six (6) months and one
(1) day following the date of separation, provided that the Employee’s release
has become effective in accordance with its terms as described in Section 7.  In
addition, at the time of the employment termination, the Company shall pay to
the Employee all accrued and unpaid vacation.
 
(ii) For the period of one (1) year following such termination, the Company
shall (X) pay or reimburse the Employee for dental, health and vision insurance
premiums required to be paid by the Employee for such one (1) year period to
obtain continuation coverage for the Employee under the Comprehensive Omnibus
Reconciliation Act of 1985, as amended (“COBRA”) within the meaning of Section
4980B(f)(2) of the Code, provided the Employee elects such continuation coverage
and (Y) cause group long-term disability insurance coverage and basic term life
insurance coverage then provided to the Employee by the Company, if any, to be
continued for such one (1) year period following any such termination (or, if
such coverage cannot be continued or can only be continued at a cost to the
Company greater than the Company would have incurred absent such termination,
then, at the Company’s election, the Company may either provide such long-term
disability or term life insurance as may be available at no greater cost than
one hundred fifty percent (150%) of what the Company would have incurred absent
such termination or pay to the Employee one hundred fifty percent (150%) of the
amount of premiums the Company would have incurred to continue such coverage
absent such termination) (payments and benefits under this Subsection 6(a)(ii),
collectively “Severance Benefits”).  If the Company elects to pay the Employee
one hundred fifty percent (150%) of the amount of premiums the Company would
have incurred to continue long-term disability or term life insurance, such
payments shall be subject to the same restrictions with respect to timing of
such payments that are applicable to Severance Payments set forth in Subsection
6(a)(i) in addition to the restrictions applicable to Severance Benefits set
forth under this Subsection 6(a)(ii).  The amount of any in-kind benefits
provided under this Section 6(a)(ii) with respect to life and disability
insurance coverage (or expenses eligible for reimbursement, if applicable)
during a calendar year may not affect the in-kind benefits to be provided (or
expenses eligible for reimbursement, if applicable), in any other calendar
year.  Notwithstanding any of the foregoing to the contrary, if the Employee
selects COBRA continuation coverage under clause (X) above and the Company
determines, in its sole discretion, that it cannot provide the COBRA premium
payment benefits without potentially violating applicable law (including,
without limitation, Section 2716 of the Public Health Service Act), the Company
shall in lieu thereof provide to the Employee for the applicable period that the
Company would otherwise have provided the COBRA premium payment benefits, a
taxable monthly amount to continue the Employee’s health, dental and vision
coverage in effect on the date of Separation from Service (which amount shall be
based on the premium for the first month of COBRA coverage), which payments
shall be made regardless of whether the Employee elects COBRA continuation
coverage.  Any and all payments due to the Employee under this Section 6(a)(ii)
with respect to life and disability insurance premiums with respect to a given
calendar year shall be payable no later than December 31 of the succeeding
calendar year.
 

 
iii

--------------------------------------------------------------------------------

 

(b) Good Reason.  For all purposes under this Agreement, “Good Reason” shall
mean that the Employee has incurred a reduction in his Base Compensation or
Annual Target Bonus.
 
(c) Termination of Severance Benefits.  All Severance Benefits shall be
discontinued completely as of the date when the Employee returns to employment
or self-employment, whether full- or part-time, with an entity that offers any
group health insurance coverage to its employees or independent contractors,
regardless of whether such coverage is equivalent to the insurance coverage
contemplated by the Severance Benefits.
 
(d) No Mitigation.  The Employee shall not be required to mitigate the amount of
any payment or benefit contemplated by this Section 7, nor shall any such
payment or benefit be reduced by earnings or benefits that the Employee may
receive from any other source.
 
7. Severance Payment and Severance Benefits Conditioned Upon Execution of
Effective Release of Claims.
 
(i) Notwithstanding any of the foregoing to the contrary, in no event shall the
Company be required to make any payment or provide any benefit pursuant to
Section 6 above (except for payments of accrued and unpaid vacation) unless and
until the Employee executes and delivers to the Company a General Release in the
form of Exhibit A, and such release becomes effective in accordance with its
terms no later than ninety (90) days following the termination of employment
date; provided, however, that pending such execution and delivery of such a
release by the Employee, the Company will advance for the account of the
Employee premiums required to be paid during the period during which the
effectiveness of the release is pending if necessary to avoid lapse with respect
to the Employee within such period of a group dental, health or disability
policy to which Severance Benefits provided under Subsection 6(a)(ii) relate,
which advance shall be repaid by the Employee upon expiration of (i) the period
during which the Employee is permitted to consider whether to execute the
release (if the Employee does not execute the release) or (ii) the period during
which the effectiveness of the release is pending (if the Employee executes the
release but does not allow it to become effective in accordance with its
terms).  Notwithstanding any provision of this Agreement to the contrary, in no
event shall the timing of the Employee’s execution of the release, directly or
indirectly, result in the Employee designating the calendar year of any payment,
and if a payment that is subject to execution of the release could be made in
more than one taxable year, payment shall be made in the later taxable year.
 
8. Nondisclosure.
 
During the term of this Agreement and thereafter (notwithstanding the
termination of this Agreement or the Employee’s employment hereunder), the
Employee shall not, without the prior written consent of the Chief Executive
Officer or his designee or the Board, disclose or use for any purpose (except in
the course of his employment under this Agreement and in furtherance of the
business of URS) confidential information or proprietary data of URS, except as
required by applicable law or legal process, in which case promptly and before
disclosure the Employee shall give notice to the Company of any such requirement
or process; provided, however, that confidential information shall not include
any information available from another source on a nonconfidential basis, known
generally to the public, or ascertainable from public or published information
(other than as a result of unauthorized disclosure by the Employee) or any
information of a type not otherwise considered confidential by persons engaged
in the same business as, or a business similar to, that conducted by URS.  The
Employee agrees to deliver to the Company at the termination of his employment,
or at any other time the Company may request, all memoranda, notes, plans,
records, reports and other documents or electronic information (and copies
thereof) relating to the business of URS, which he may then possess or have
under his control.  Nothing in this Section 8 or elsewhere in this Agreement
shall be deemed to waive, or to permit or authorize the Employee to take any
action which waives or could have the consequence of waiving, the
attorney-client privilege, the work product doctrine or any other privilege or
doctrine with respect to any information in the possession of the Employee or
any communication between the Employee and URS or any of its directors,
officers, employees, agents or other representatives.
 

 
iv

--------------------------------------------------------------------------------

 

9. Miscellaneous Provisions.
 
(a) Successors.  Subject to Section 9(j) below and provided that the Employee
may not delegate his duties hereunder without the consent of the Board, this
Agreement and all rights hereunder shall inure to the benefit of, and be
enforceable by, the parties’ successors, assigns, personal or legal
representatives, executors, administrators, heirs, distributees, devisees and
legatees.
 
(b) Notice.  Notices and all other communications contemplated by this Agreement
shall be in writing and shall be deemed to have been duly given when personally
delivered, when mailed by U.S. registered mail (return receipt requested and
postage prepaid), or when telecopied.  In the case of the Employee, mailed
notices shall be addressed to him at the home address which he most recently
communicated to the Company in writing for income tax withholding purposes or by
notice given pursuant to this Section 9(b).  In the case of the Company, mailed
notices shall be addressed to the corporate headquarters of URS Delaware as
reflected in its most recent Report on Form 10-Q or Form 10-K filed with the
U.S. Securities and Exchange Commission, directed to the attention of its
Secretary.  Telecopied notices shall be sent to such telephone number as the
Company and the Employee may specify for this purpose.
 
(c) Waiver.  No provision of this Agreement shall be modified, waived or
discharged unless the modification, waiver or discharge is agreed to in writing
and signed by the Employee and by an authorized officer of the Company (other
than the Employee).  No waiver by either party of any breach of, or of
compliance with, any condition or provision of this Agreement by the other party
shall be considered a waiver of any other condition or provision or of the same
condition or provision at another time.
 
(d) Whole Agreement.  No agreements, representations or understandings (whether
oral or written and whether express or implied) which are not expressly set
forth in this Agreement have been made or entered into by either party with
respect to the subject matter hereof. Effective as of the date hereof, this
Agreement amends, restates and supersedes any prior employment agreements and
severance agreements between the parties, any other URS Entity, and their
respective predecessors.
 
(e) Withholding.  All payments made under this Agreement shall be subject to
reduction to reflect taxes and other payroll deductions required to be withheld
by law.  The Employee hereby declares under penalty of perjury that the Social
Security Number he has provided to the Company is true and accurate.  To the
extent permitted by applicable law, the Company shall also be entitled to
withhold from or offset against any payments under this Agreement any amounts
owed by the Employee (whether or not liquidated) to the Company or any other URS
Entity.
 
(f) Certain Reductions and Offsets.  Notwithstanding any other provision of this
Agreement to the contrary, any payments or benefits under this Agreement shall
be reduced by any severance payments and benefits payable by URS to the Employee
under any policy, plan, program or arrangement, including, without limitation,
any contract between the Employee and URS, provided, however, that there shall
be no reduction of any deferred benefits accrued by the Employee under the
Washington Group Restoration Plan, the URS EC Holdings, Inc. Restoration Plan,
or the URS Corporation 401(k) Retirement Plan.
 
(g) Choice of Law.  The validity, interpretation, construction and performance
of this Agreement shall be governed by the internal laws of the State of
California, without regard to where the Employee has his residence or principal
office or where he performs his duties hereunder.
 
(h) Severability.  The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision hereof, which shall remain in full force and effect.
 

 
v

--------------------------------------------------------------------------------

 

(i) Arbitration.  Except for any court action solely seeking injunctive relief
to prevent irreparable harm, any controversy or claim arising out of or relating
to this Agreement, or the breach thereof, or the Employee’s employment with the
Company or the terms and conditions or termination thereof, or any action or
omission of any kind whatsoever in the course of or connected in any way with
any relations between URS and the Employee, including without limitation all
claims encompassed within the scope of the form of General Release attached to
this Agreement as Exhibit A, shall be finally settled by binding arbitration in
accordance with the then current Employment Arbitration Rules of the American
Arbitration Association, and judgment on the award rendered by the arbitrator
may be entered in any court having jurisdiction thereof.  The arbitration shall
be administered by the San Francisco, California regional office of such
Association and shall be conducted at the San Francisco, California offices of
such Association or at such other location in San Francisco, California as such
Association may designate.  All fees and expenses of the arbitrator and such
Association shall be paid by the Company.  The Company and the Employee shall
each have the right to legal representation in any arbitration proceeding, at
their own expense.  The Company and the Employee acknowledge and agree that any
and all rights they may have to resolve their claims by a jury trial are hereby
expressly waived.  In the arbitration, the parties are entitled to discovery
sufficient to arbitrate their disputes, as determined by the arbitrator. The
arbitration shall be governed by the substantive laws of the state of California
as applied to contracts entered into and to be performed in California. The
arbitrator shall have the discretion to award monetary and other damages, or to
award no damages, and to fashion any other relief that would otherwise be
available in court. The arbitrator is also authorized to determine if an issue
is subject to this arbitration provision.  The arbitrator will issue a written
arbitration decision that states any award and reveals the essential findings
and conclusions on which the award is based.  Notwithstanding the above, this
arbitration provision shall not prohibit: (i) administrative agency claims by
Employee for workers’ compensation benefits, unemployment insurance benefits or
unpaid wages; (ii) claims for benefits under a Company plan or charter document
brought pursuant to a binding arbitration procedure specifically set forth in
such plan or charter document; or (iii) actions to compel arbitration or to
enforce or vacate an arbitration award.  Moreover, nothing in this arbitration
provision is intended to, or shall be construed as prohibiting Employee from
filing an administrative charge with the federal Equal Employment Opportunity
Commission, the National Labor Relations Board, or any state fair employment
practices agency, or from participating in any related administrative agency
investigation, except that Employee acknowledges and agrees that Employee shall
not recover any monetary benefits in connection with any such claim, charge or
proceeding with regard to any released claims.
 
(j) No Assignment.  The rights of any person to payments or benefits under this
Agreement shall not be made subject to option or assignment, either by voluntary
or involuntary assignment or by operation of law, including (without limitation)
bankruptcy, garnishment, attachment or other creditor’s process, and any action
in violation of this Section 9(j) shall be void.
 
In Witness Whereof, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year first
above written.
 

       
 
By:
/s/ George Nash      
George Nash
         

 

 
URS E&C Holdings, Inc.,
   
a Delaware corporation
         
 
By:
/s/ Robert W. Zaist      
Name:  Robert W. Zaist
     
Title:  President
         

 


 
 
 

 
vi

--------------------------------------------------------------------------------

 

EXHIBIT A
 
GENERAL RELEASE
 
(INDIVIDUAL TERMINATION)
 
This General Release (“Release”) is executed and delivered by George Nash
(“Employee”) to and for the benefit of URS Corporation, a Delaware corporation,
and any parent, subsidiary or affiliated corporation or related entity of URS
Corporation (collectively, “Company”).
 
In consideration of certain payments and benefits which Employee will receive
following termination of employment pursuant to the terms of the Employment
Agreement entered into between Employee and Company (the “Agreement”), the
sufficiency of which Employee hereby acknowledges, Employee hereby agrees not to
sue and fully, finally, completely and generally releases, absolves and
discharges Company, its predecessors, successors, subsidiaries, parents, related
companies and business concerns, affiliates, partners, trustees, directors,
officers, agents, attorneys, servants, representatives and employees, past and
present, and each of them (hereinafter collectively referred to as “Releasees”)
from any and all claims, demands, liens, agreements, contracts, covenants,
actions, suits, causes of action, grievances, arbitrations, unfair labor
practice charges, wages, vacation payments, severance payments, obligations,
commissions, overtime payments, workers compensation claims, debts, profit
sharing or bonus claims, expenses, damages, judgments, orders and/or liabilities
of whatever kind or nature in law, equity or otherwise, whether known or unknown
to Employee which Employee now owns or holds or has at any time owned or held as
against Releasees, or any of them through the date Employee executes this
Release (“Claims”), including specifically but not exclusively and without
limiting the generality of the foregoing, any and all Claims arising out of or
in any way connected to Employee’s employment with or separation of employment
from Company including any Claims based on contract, tort, wrongful discharge,
fraud, breach of fiduciary duty, attorneys’ fees and costs, discrimination in
employment, any and all acts or omissions in contravention of any federal or
state laws or statutes (including, but not limited to, federal or state
securities laws, any deceptive trade practices act or any similar act in any
other state and the Racketeer Influenced and Corrupt Organizations Act), and any
right to recovery based on state or federal age, sex, pregnancy, race, color,
national origin, marital status, religion, veteran status, disability, sexual
orientation, medical condition, union affiliation or other anti-discrimination
laws, including, without limitation, Title VII, the Age Discrimination in
Employment Act (“ADEA”), the Americans with Disabilities Act, the National Labor
Relations Act, the California Fair Employment and Housing Act, and any similar
act in effect in any jurisdiction applicable to Employee or Company, all as
amended, whether such claim be based upon an action filed by Employee or by a
governmental agency.
 
During the time Employee is entitled to any Severance Payment or Severance
Benefits, as defined and provided in Section 6 of the Agreement, Employee agrees
(i) to assist, as reasonably requested by Company, in the transition of
Employee’s responsibilities and (ii) not to solicit any employee of Company to
terminate or cease employment with Company.  Without superseding any other
agreements, including the Agreement, and obligations Employee has with respect
thereto, (i) Employee agrees not to divulge any information that might be of a
confidential or proprietary nature relative to Company, and (ii) Employee agrees
to keep confidential all information contained in this Release (except to the
extent (A) Company consents in writing to disclosure, (B) Employee is required
by process of law to make such disclosure and Employee promptly notifies Company
of receipt by Employee of such process, or (C) such information previously shall
have become publicly available other than by breach hereof on the part of
Employee).
 
Employee acknowledges and agrees that neither anything in this Release nor the
offer, execution, delivery, or acceptance thereof shall be construed as an
admission by Company of any kind, and this Release shall not be admissible as
evidence in any proceeding except to enforce this Release. It is the intention
of Employee in executing this instrument that it shall be effective as a bar to
each and every claim, demand, grievance and cause of action hereinabove
specified.  In furtherance of this intention, Employee hereby expressly consents
that this Release shall be given full force and effect according to each and all
of its express terms and provisions, including those relating to unknown and
unsuspected claims, demands, grievances and causes of action, if any, as well as
those relating to any other claims, demands, grievances and causes of action
hereinabove specified, and elects to assume all risks for claims, demands,
grievances and causes of action that now exist in Employee’s favor, known or
unknown, that are released under this Release.
 

 
vii

--------------------------------------------------------------------------------

 

Employee acknowledges Employee may hereafter discover facts different from, or
in addition to, those Employee now knows or believes to be true with respect to
the claims, demands, liens, agreements, contracts, covenants, actions, suits,
causes of action, wages, obligations, debts, expenses, damages, judgments,
orders and liabilities herein released, and agrees the release herein shall be
and remain in effect in all respects as a complete and general release as to all
matters released herein, notwithstanding any such different or additional
facts.  If any provision of this Release or application thereof is held invalid,
the invalidity shall not affect other provisions or applications of the Release
which can be given effect without the invalid provision or application.  To this
end, the provisions of this Release are severable.
 
Employee represents and warrants that Employee has not heretofore assigned or
transferred or purported to assign or transfer to any person, firm or
corporation any claim, demand, right, damage, liability, debt, account, action,
cause of action, or any other matter herein released.  Employee represents that
he is not aware of any claims other than the claims that are released by this
instrument.  Employee acknowledges that he is familiar with the provisions of
California Civil Code Section 1542, which states as follows:
 
A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.
 
Employee, being aware of such Code section, agrees to waive any rights he may
have thereunder, as well as under any other statute or common law principle of
similar effect.
 
NOTICE TO EMPLOYEE
 
The law requires that Employee be advised and Company hereby advises Employee in
writing to consult with an attorney and discuss this Release before executing
it.  Employee acknowledges Company has provided to Employee at least twenty-one
(21) calendar days (forty-five (45) calendar days, in the case of a group
termination) within which to review and consider this Release before signing it.
 
Should Employee decide not to use the full twenty-one (21) or forty-five (45)
days, as applicable, then Employee knowingly and voluntarily waives any claims
that Employee was not in fact given that period of time or did not use the
entire twenty-one (21) or forty-five (45) days to consult an attorney and/or
consider this Release.  Employee acknowledges that Employee may revoke this
Release for up to seven (7) calendar days following Employee’s execution of this
Release and that it shall not become effective or enforceable until such
revocation period has expired.  Employee further acknowledges and agrees that
such revocation must be in writing and delivered to Company in accordance with
Section 9(b) of the Agreement and must be received by Company as so addressed
not later than midnight on the seventh (7th) day following Employee’s execution
of this Release.  If Employee so revokes this Release, the Release shall not be
effective or enforceable and Employee will not receive the monies and benefits
described above. If Employee does not revoke this Release in the time frame
specified above, the Release shall become effective at 12:00:01 A.M. on the
eighth (8th) day after it is signed by Employee.
 
Employee acknowledges that as part of this Release Employee is knowingly and
voluntarily waiving and releasing any rights Employee may have under the ADEA
(the “ADEA Waiver”).  Employee also acknowledges that the consideration given
for the ADEA Waiver is in addition to anything of value to which Employee was
already entitled. Employee further acknowledges that Employee has been advised
by this writing, as required by the ADEA, that Employee’s ADEA Waiver does not
apply to any rights or claims that arise after the date Employee executes this
Release.
 
In the case of a group termination, the law requires that Employee be provided a
detailed list of the job titles and ages of all employees who were terminated in
the group termination and the ages of all employees of the Company in the same
job classification or organizational unit who were not terminated.
 
Employee acknowledges that Employee has been provided with this information.
 

 
viii

--------------------------------------------------------------------------------

 

PLEASE READ CAREFULLY.  THIS AGREEMENT CONTAINS A GENERAL RELEASE OF ALL KNOWN
AND UNKNOWN CLAIMS.
 
I have read and understood the foregoing General Release, have been advised to
and have had the opportunity to discuss it with anyone I desire, including an
attorney of my own choice, and I accept and agree to its terms, acknowledge
receipt of a copy of the same and the sufficiency of the monies and benefits
described above, and hereby execute this Release voluntarily and with full
understanding of its consequences.
 




 
____________________________                                                                                                      DATE:
______________________
GEORGE NASH


ix

--------------------------------------------------------------------------------